Name: 93/242/EEC: Commission Decision of 30 April 1993 concerning the importation into the Community of certain live animals and their products originating in certain European countries in relation to foot-and-mouth disease
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  animal product;  means of agricultural production;  Europe;  agricultural activity;  tariff policy
 Date Published: 1993-05-04

 Avis juridique important|31993D024293/242/EEC: Commission Decision of 30 April 1993 concerning the importation into the Community of certain live animals and their products originating in certain European countries in relation to foot-and-mouth disease Official Journal L 110 , 04/05/1993 P. 0036 - 0040 Finnish special edition: Chapter 3 Volume 49 P. 0152 Swedish special edition: Chapter 3 Volume 49 P. 0152 COMMISSION DECISION of 30 April 1993 concerning the importation into the Community of certain live animals and their products originating in certain European countries in relation to foot-and-mouth disease(93/242/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Council Decision 92/438/EEC (2), and in particular of Article 18 (7) thereof, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (3), as last amended by Directive 92/118/EEC (4), and in particular of Article 19 (7) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable to intra-Community trade in certain live animals and products with a view to the completion of the internal market (5), as last amended by Directive 92/118/EEC, and in particular Article 10 thereof, Whereas by Commission Decision 93/210/EEC (6), a prohibition on imports and transit of certain live animals and their products originating from certain eastern European countries has been established in relation to foot-and-mouth disease; Whereas given the undertaking of the veterinary authorities of the third countries concerned to implement reinforced controls, and on receipt of written confirmation that those reinforced controls can be met, it is possible to authorise introduction of certain live animals and products from these countries; Whereas in this context, the basic elements of the reinforced controls will include pre-notification of consignments by the competent authority of the exporting third country to border inspection posts and to the competent authorities of the Member States of destination, stricter control on numbering and signature of veterinary certificates as well as new animal health conditions for live animals which include pre-export isolation and pre-export testing depending on the category of animals to be imported; Whereas the Commission will ensure compliance with these conditions, including the keeping of records by the competent authorities of the countries concerned which are necessary to demonstrate compliance; Whereas it is necessary only to apply these restrictions and conditions to live animals, fresh meat and meat products of the bovine, ovine, caprine, porcine and other biungulate species, compared with Decision 93/210/EEC, which covered all animal products of these species; Whereas Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems on importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (7), as last amended by Council Regulation (EEC) No 1601/92 (8), permits Member States to import glands and organs for the pharmaceutical processing industry and fresh meat not intended for human consumption, under special conditions; whereas these conditions have been laid down by Commission Decision 93/183/EEC laying down the general conditions to be complied with for the import of certain raw materials for the pharmaceutical processing industry, coming from third countries which appear on the list established by Council Decision 79/542/EEC (9), and Commission Decision 89/18/EEC concerning the conditions of importation from third countries of fresh meat for purposes other than human consumption (10) respectively; Whereas these categories of products may be excluded from the scope of this Decision; Whereas therefore, it is necessary to revoke Decision 93/210/EEC; Whereas this Decision is in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. For those countries listed in Annex A, the conditions as laid down in Chapter I of this Decision shall apply. 2. For those countries listed in Annex B, the conditions as laid down in Chapter II of this Decision shall apply. 3. The conditions in Chapters I and II shall apply without prejudice to other Community provisions relating to trade with the countries concerned. 4. The present Decision shall not apply to the following meat imported under the following procedures: (a) glands and organs as mentioned in Directive 72/462/EEC intended for the pharmaceutical industry under the provisions of Commission Decision 93/183/EEC; (b) fresh meat not intended for human consumption as mentioned in Directive 72/462/EEC under the provisions of Commission Decision 89/18/EEC. CHAPTER I Article 2 1. Member States shall not authorize the introduction into the territory of the Community of live animals of the bovine, ovine, caprine, porcine and other biungulate species, originating in or coming via the territory of the countries mentioned in Annex A. 2. Member States shall not send live animals of the bovine, ovine, caprine, porcine and other biungulate species to other Member States via the territory of the countries mentioned in Annex A. Article 3 Member States shall not authorize the importation of fresh meat of the bovine, ovine, caprine, porcine and other biungulate species, originating in the territory of the countries mentioned in Annex A. Article 4 1. Member States shall not authorize the importation of meat products of the bovine, ovine, caprine, porcine and other biungulate species originating in the territory of the countries mentioned in Annex A. 2. The prohibition referred to in paragraph 1 shall not apply to meat products, containing meat of animals of the bovine, ovine, caprine, porcine and other biungulate species, which have been subjected to one of the following treatments: (a) heat treatment carried out in a hermetically sealed container with an Fo value of 3,00 or more; (b) heat treatment of a type different from that referred to in (a) in which the centre temperature is raised to at least 70 °C. 3. Imports of products under the provisions of paragraph 2 shall be subject to the following conditions: - pre-notification, by the competent authorities of the exporting third country, of copies of the animal health certificate to the border inspection post of introduction, and to the central competent authorities of the Member State of destination, - the signature and the stamp on the certificate shall be in a colour different to that of the printing, - the container must be officially sealed. The seal must bear a unique number which must be included on the certificate. 4. The model certificate as laid down in Commission Decision 91/449/EEC (11) should be annotated in accordance with paragraph 2 above, as regards importation of meat products, in order to guarantee that only those products subjected to treatment as laid down in the said paragraph may be imported. CHAPTER II Article 5 1. Member States shall not authorise the importation of live animals of the bovine, porcine, ovine, caprine and other biungulate species originating in the territory of the countries mentioned in Annex B except under the following conditions: (a) pre-notification, by the senior veterinary official mentioned under (b) below, of the exporting country, not less than 48 hours prior to import, of copies of the animal health certificate, incorporations official ear-numbers of the animals to be introduced, to - the border inspection posts of introduction, - the central competent authorities of the Member State of destination; (b) each certificate shall bear a coded number on each page. This number shall be issued by the central competent authority. The health certificate shall be signed by an official veterinarian designated by the central competent authority and countersigned and numbered by a senior veterinary official specially appointed by the chief veterinary officer to sign export certificates. The signature and the stamp on the certificate must be in a colour different to that of the printing; (c) the original completed veterinary certificate shall be presented with the animals at the border inspection post. 2. (a) In addition to the conditions laid down in paragraph 1, bovine animals for breeding and production shall: - be subjected to a period of 15 days pre-export isolation in premises officially approved by the central competent authorities of the exporting third country and which is under the direct control of an official veterinarian and supervised in such a way that direct or indirect contact between the animals to be exported and other cloven hoofed animals is avoided, - be subjected to a serological test for foot-and-mouth disease antibodies with negative results, to be carried out not before eight days after entry into isolation. (b) In addition to the conditions laid down in paragraph 1, bovine animals for slaughter shall be subjected to the conditions laid down in paragraph 2 (a) first indent. Each animal shall be marked by an indelible red mark on its head. By derogation from the conditions of paragraph 2 (a) first indent, and until 1 June 1993, Member States shall authorize introduction of consignments of bovine animals for slaughter provided that 10 % of the consignment have been subjected to a serological test for foot-and-mouth disease antibodies with negative results. (c) Member States shall ensure that animals for slaughter are slaughtered within three working days of arrival in the abattoir. (d) Member States shall ensure that the health certificates for the importation of bovine animals from the countries mentioned on the list in Annex B shall bear the following: 'Bovine animals conforming to Chapter II of Commission Decision 93/242/EEC of 30 April 1993 concerning the importation into the Community of certain live animals and their products originating from certain European countries in relation to foot-and-mouth disease.' 3. (a) In addition to the conditions laid down in paragraph 1, animals of the porcine, ovine, caprine and other biungulate species for breeding and production shall be subjected to the conditions laid down in paragraph 2 (a), first and second indents. (b) In addition to the conditions laid down in paragraph 1, animals of the porcine, ovine, caprine and other biungulate species for slaughter shall be subjected to the conditions laid down in paragraph 2 (a), first indent. (c) Member States shall ensure that animals for slaughter are slaughtered within three working days of arrival in the abattoir. (d) Member States shall ensure that the health certificates for the importation of animals of the porcine, ovine, caprine and other biungulate species from the countries mentioned in the list in Annex B, shall bear the following: 'Porcine, ovine, caprine and other biungulate animals conforming to Chapter II of Commission Decision 93/242/EEC of 30 April 1993 concerning the importation into the Community of certain live animals and their products originating from certain European countries in relation to foot-and-mouth disease.' Article 6 1. Member States shall not authorize the importation into the territory of the Community of fresh meat of the bovine, porcine, ovine, caprine and other biungulate species from countries mentioned in Annex B except under the following conditions: - pre-notification, by the competent authorities of the exporting third country, of copies of the animal health certificate to the border inspection post of introduction and to the central competent authorities of the Member States of destination, - the signature and the stamp on the certificate shall be in a different colour to that of the printing, - the container must be officially sealed. The seal must bear a unique number which must be included on the certificate. 2. Member States shall ensure that the health certificates for the importation of fresh meat of the porcine, bovine, ovine, caprine and other biungulate species from the countries mentioned in Annex B shall bear the following: 'Fresh meat conforming to Chapter II of Commission Decision 93/242/EEC of 30 April 1993 concerning the importation into the Community of certain live animals and their products originating from certain European countries in relation to foot-and-mouth disease.' Article 7 1. Member States shall not authorize the importation into the territory of the Community of meat products of the bovine, porcine, ovine, cparine and other biungulate species from countries mentioned in Annex B except under the following conditions: - pre-notification, by the competent authorities of the exporting third country, of copies of the animal health certificate to the border inspection post of introduction and to the central competent authorities of the Member States of destination, - the signature and the stamp on the certificate shall be in a different colour to that of the printing, - the container must be officially sealed. The seal must bear a unique number which must be included on the certificate. 2. Member States shall ensure that the health certificates for the importation of meat products of the bovine, porcine, ovine, caprine and other biungulate species from the countries mentioned in Annex B, shall bear the following: 'Meat products conforming to Chapter II of Commission Decision 93/242/EEC of 30 April 1993 concerning the importation into the Community of certain live animals and their products originating from certain European countries in relation to foot-and-mouth disease.' Article 8 Commission Decision 93/210/EEC is hereby repealed. Article 9 This Decision is addressed to the Member States. Done at Brussels, 30 April 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 56. (2) OJ No L 243, 25. 8. 1992, p. 27. (3) OJ No L 373, 31. 12. 1990, p. 1. (4) OJ No L 62, 15. 3. 1993, p. 49. (5) OJ No L 224, 18. 8. 1990, p. 29. (6) OJ No L 90, 14. 4. 1993, p. 33. (7) OJ No L 302, 31. 12. 1972, p. 28. (8) OJ No L 173, 27. 6. 1992, p. 13. (9) OJ No L 84, 31. 3. 1992, p. 33. (10) OJ No L 8, 11. 1. 1989, p. 17. (11) OJ No L 240, 29. 8. 1991, p. 28. ANNEX A COUNTRIES SUBJECT TO RESTRICTIONS IN CHAPTER I - Croatia - The former Yugoslav Republic of Macedonia - Serbia - Montenegro - Bosnia-Herzegovina - Belorus - Albania - Latvia - Lithuania - Russia - Poland (1) (1) For live animals only. (2) For fresh meat and meat products only. ANNEX B COUNTRIES SUBJECT TO RESTRICTIONS IN CHAPTER II - Slovenia - The Czech Republic - The Slovak Republic - Hungary - Romania - Poland (1) - Estonia - Bulgaria